Case 1:17-cv-01846-LPS-JLH Document 127 Filed 05/04/21 Page 1 of 5 PagelD #: 1950
Case 1:20-cv-01652-LPS Document 152 Filed 04/21/21 Page 1 of 5 PagelD #: 37

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

CIVIL ACTION NO. 20-cv-01652-LPS
Vv.

EMERSON QUIET KOOL CO. LTD., and
HOME EASY LTD.,

EMERSON ELECTRIC CO., )
)
Plaintiff, )
)
v. ) CIVIL ACTION NO. 17-cv-01846-LPS-

) JL
EMERSON QUIET KOOL CO. LTD., and )
HOME EASY LTD., )
)
Defendants. )
)
)
EMERSON RADIO CORP., )
)
Plaintiff, )
)
)
)
)
)
)
)

Defendants.

STIPULATION AND [PROPOSED] ORDER REGARDING SCHEDULING ORDER
IT 1S HEREBY STIPULATED AND AGREED, by and between all parties, through their
undersigned counsel and subject to the approval of the Court, that the Scheduling Order in C.A.
No. 17-cv-01846-LPS-JLH [D.1. 37] shall be amended by this Scheduling Order, and the
following schedule shall govern both cases captioned above.
1. Fact Discovery Cut Off. All discovery in C.A. No. 17-cv-01846-LPS-JLH shall

be completed by June 15,2021. All discovery in C.A. No. 20-cv-01652-LPS is complete.

 

2. Case Dispositive and Daubert Motions.

a. Timing. All case dispositive and Daubert motions, including opening briefs

and affidavits, if any, in support of the motion shall be served and filed on or

 

 
Case 1:17-cv-01846-LPS-JLH Document 127 Filed 05/04/21 Page 2 of 5 PagelD #: 1951
Case 1:20-cv-01652-LPS Document 152 Filed 04/21/21 Page 2 of 5 PagelD # 38

before July 15,2021. Answering briefs shall be served and filed on August

12, 2021. Reply briefs shall be served and filed on August 26, 2021. No case

 

dispositive motion under Rule 56 may be filed more than ten (10) days before
the above date without leave of the Court.

b. Format. Each Plaintiff shall be permitted to file a single opening brief for

 

case dispositive motions, addressing any number of issues, of up to twenty
(20) pages. Defendants shail be permitted to file one brief of up to twenty
(20) pages in opposition to each Plaintiff's brief. Each Plaintiff shall be
permitted to file one reply brief of up to ten (10) pages.

Defendants shail be permitted to file a single, joint opening brief for case
dispositive motions, addressing any number of issues, of up to thirty (30)
pages. Each Plaintiff shall be permitted to file one brief of up to twenty (20)
pages in opposition to Defendants’ combined brief. Defendants shall be
permitted to file two reply briefs of up to ten (10) pages each, one regarding
each Plaintiff.

Each side in C.A. No. 20-cv-01652-LPS shail be permitted to file one opening
Daubert brief of up to twenty (20) pages, addressing any number of issues;
one opposition Daubert brief of up to twenty (20) pages, addressing any
issues raised in the opening brief: and one reply Daubert brief of up to ten

(10) pages, addressing any issues discussed in the opposition brief.

 

The parties in C.A. No. 17-cv-01846-LPS-JLH have agreed not to present
expert testimony at trial and therefore no Daubert motions are necessary or

permitted in that case.
Case 1:17-cv-01846-LPS-JLH Document 127 Filed 05/04/21 Page 3 of 5 PagelD #: 1952
Case 1:20-cv-01652-LPS Document 152 Filed 04/21/21 Page 3 of 5 PagelD #: 39

3. Hearing on Case Dispositive and Daubert Motions, The Court shall hear
argument on any case dispositive and Daubert motions on September 28, 2021, at 1:00 p.m.
Each side in each case shall be permitted 45 minutes for argument on case dispositive motions
and each side in C.A. No. 20-cv-01652-LPS shall be permitted 30 minutes for argument on
Daubert motions.

4, Pretrial Conference. On December 21, 2021, the Court will hold a pretrial
conference in Court with counsel for all parties beginning at 3:00 p.m. Unless otherwise ordered

-by the Court, the parties should assume that filing the pretrial order in each case satisfied the
pretrial disclosure requirement of Federal Rule of Civil Procedure 26(a)(3). In each case, the
parties shall file with the Court the joint proposed final pretrial order with the information
required by the form of Final Pretrial Order which accompanies the Court’s default Scheduling
Order on or before December 13, 2021. Unless otherwise ordered by the Court, the parties shall
comply with the timeframes set forth in Local Rule 16.3(d)(1)-(3) for the preparation of the joint
proposed final pretrial order. The Court will advise the parties at or before the above-scheduled
pretrial conference whether an additional pretrial conference will be necessary.

5. Motions in Limine. Motions in limine shall not be separately filed. All in limine
requests and responses thereto shall be set forth in the proposed pretrial order, Each side in each
case shall be limited to three (3) in Jimine requests, unless otherwise permitted by the Court. The
in limine request and any response shall contain the authorities relied upon; each in Ifmine
request may be supported by a maximum of three (3) pages of argument and may be opposed by
a maximum of three (3) pages of argument, and the party making the in Jimine request may add a
maximum of one (1) additional page in reply in support of its request. If more that one party is

supporting or opposing an in imine request, such support or opposition shall be combined in a

 
Case 1:17-cv-01846-LPS-JLH Document 127 Filed 05/04/21 Page 4 of 5 PagelD #: 1953
Case 1:20-cv-01652-LPS Document 152 Filed 04/21/21 Page 4 of 5 PagelD # 40

single three (3) page submission (and, if the moving party, a single one (1) page reply), unless
otherwise ordered by the Court. No separate briefing shall be submitted on in limine requests,
unless otherwise permitted by the Court.

6. Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be
tried to a jury, pursuant to Local Rules 47 and 51 the parties should file (i) proposed voir dire,
(ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict forms three
(3) full business days before the final pretrial conference. This submission shall be accompanied
by a computer diskette containing each of the foregoing four (4) documents in WordPerfect
format.

7. Trial. Time for a five-day jury trial is reserved beginning at 9:30 a.m. on January
10, 2022, with the subsequent trial days beginning at 9:00 a.m. The parties in C.A. No. 20-cv-
01652-LPS shall proceed to trial first. By November 12, 2021, the parties will jointly advise the
Court the expected length of that trial, and their proposals as to when the other above-captioned
case should proceed to trial. Until either case is submitted to the jury for deliberations, the jury

will be excused each day at 4:30 p.m. Each respective trial will be timed, as counsel will be

 

allocated a total number of hours in which to present their respective cases.

 
Case 1:17-cv-01846-LPS-JLH Document 127 Filed 05/04/21 Page 5 of 5 PagelD #: 1954

Case 1:20-cv-01652-LPS Document 152 Filed 04/21/21 Page 5 of 5 PagelD #: 41

Dated: April 21, 2021.

s/ Adam W. Poff

Adam W. Poff (No. 3990)

YOUNG CONAWAY STARGATT & TAYLOR, LLP
Redney Square

1000 North King Street

Wilmington, DE 19801

Counsel for Emerson Electric Co.

s/ Stacey A, Scrivani
Stacey A. Scrivani (No. 6129)

STEVENS & LEE

919 N. Market Street, Suite 1300

Wilmington, DE 19801
Counsel for Emerson Radio Corp.

s/ John D. Simmons

John D. Simmons (No. 5996)

PANITCH SCHWARZE BELISARIO & NADEL LLP
Wells Fargo Tower

2200 Concord Pike, Suite 201

Wilmington, DE 19083

Counsel for Defendants

| /
al |
, &9A\ie

United States District Judge

 

 

 

 
